Name: 2003/683/EC,Euratom: Council Decision of 22 September 2003 appointing a Finnish member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2003-10-02

 Avis juridique important|32003D06832003/683/EC,Euratom: Council Decision of 22 September 2003 appointing a Finnish member of the European Economic and Social Committee Official Journal L 250 , 02/10/2003 P. 0020 - 0020Council Decisionof 22 September 2003appointing a Finnish member of the European Economic and Social Committee(2003/683/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 258 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 166 thereof,Having regard to the Council Decision of 17 September 2002 appointing the members of the Economic and Social Committee for the period from 21 September 2002 to 20 September 2006(1),Whereas a member's seat on that Committee has fallen vacant following the resignation of Mr Pertti RAUHIO, of which the Council was informed on 27 January 2003;Having regard to the nominations submitted by the Finnish Government,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole ArticleMr Eero LEHTI is hereby appointed a member of the Economic and Social Committee in place of Mr Pertti RAUHIO for the remainder of the latter's term of office, which runs until 20 September 2006.Done at Brussels, 22 September 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 253, 21.9.2002, p. 9.